[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  SEPT 27, 2006
                                No. 06-11808                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A96-169-818

PETER VALENTINO LAM,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (September 27, 2006

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

      Petitioner Peter Valentino Lam (“Lam”) seeks appellate review of a decision

by the Board of Immigration Appeals (“BIA”), affirming a decision by an
Immigration Judge (“IJ”), denying Lam’s application for withholding of removal

under the Immigration and Nationality Act (“INA”) 8 U.S.C. § 1231(b)(3) and the

Convention Against Torture (“CAT”).

      Lam, a native of Indonesia, alleges that he has a reasonable fear of

persecution on the basis of his Chinese ethnicity and Christian faith, both of which

are a minority in Indonesia. Lam primarily bases his fears on two past incidents of

abuse that occurred while he resided in Indonesia. In the first instance, Lam alleged

that following a motorcycle accident, he was beaten by a crowd and then taken to a

police station and detained for half a day before being fined and released. Lam also

claimed that on one occasion, following disturbances by a violent Muslim mob, his

office was broken into and he was beaten. Lam also refers to State Department and

Amnesty International reports in attempting to establish that Indonesia is unsafe for

minorities. In reviewing his claim, the IJ determined that (1) Lam’s testimony

regarding these incidents was not completely credible; (2) that Lam had failed to

establish government causation or acquiescence in such harassment; and (3) that

the record did not demonstrate that the problems allegedly faced by minorities

rose to the level of persecution under the INA, or to torture under CAT. The BIA

affirmed these findings.

                                Standard of Review

      We have appellate jurisdiction pursuant to 8 U.S.C. § 1252(b)(4). Judicial
review of claims under the Convention Against Torture are heard as part of the

review of a final order of removal pursuant to 8 U.S.C. § 1252. 8 C.F.R. §

208.18(e).

      We will review only the BIA’s decision, but to the extent that this decision

expressly adopts the IJ’s opinion and reasoning, we will review the IJ’s decision.

Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). In examining the

decision, the administrative findings of fact are conclusive on the Court unless any

reasonable adjudicator would be compelled to conclude to the contrary. 8 U.S.C. §

1252(b)(4)(B). We are bound to affirm the IJ’s decision as long as it is supported

by substantial evidence and may only reverse a factual finding when the record

compels it. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.2004) (en banc),

cert. denied, 544 U.S. 1035, 125 S. Ct. 2245, 161 L. Ed. 2d 1063 (2005).

                                         Discussion

      To be eligible for withholding of removal under the INA, an applicant must

demonstrate that there is a clear probability of future persecution on account of

race, religion, ethnicity, political opinion or social group. 8 U.S.C. §

1231(b)(3)(A); I.N.S. v. Stevic, 467 U.S. 407, 429, 104 S. Ct. 2489, 2501, 81 L. Ed.

2d. 321 (1984). This requirement can be met by demonstrating either the threat of

future persecution based on a protected ground, or by showing the existence of past

persecution on one of those grounds, which creates a rebuttable presumption of
future persecution. Tan v. U.S. Att’y. Gen., 446 F.3d 1369, 1375 (11th Cir. 2006).

To qualify as persecution, the alleged activities must rise beyond the level of

harassment and must be the result of action by government officials or non-

governmental groups that the government cannot control. Sanchez v. U.S. Att’y.

Gen., 392 F.3d 434, 437 (11th Cir. 2004) (per curiam). To establish the right to

withholding of removal under the Convention Against Torture, an applicant must

show that it is more likely than not that he or she would be tortured upon return. 8

C.F.R. § 208.16(b)(2)(I). Torture, for withholding purposes, is defined as either

physical or mental pain or suffering intentionally inflicted on someone at the

“instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” 8 C F.R. § 208.18(a)(1).

      We find that there is substantial evidence supporting the IJ’s conclusions in

this case. Lam relies primarily on two incidents of violence against his person in

support of his claim, neither of which were severe enough to require medical

attention. While such events are unfortunate, these isolated incidents during an

extended period of time do not rise to the level of either torture or persecution,

which is also an “extreme concept.” Sepulveda v. U.S. Att’y. Gen. 401 F.3d 1226,

1231 (11th Cir. 2004) (citation omitted). The decision below also drew support

from State Department reports on Indonesia, which suggested that while human



                                           4
rights issues remain a problem in the country, they appear to be primarily incidents

of harassment or discrimination, rather than the kind of persecution that would

mandate relief under the INA or CAT.

      Accordingly, we conclude that the decisions of the BIA and the IJ contain no

reversible error and affirm the decision below.

      AFFIRMED.




                                          5